Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 8, 1991, convicting defendant, after jury trial, of five counts of forgery in the second degree, and one count each of criminal possession of stolen property in the fourth degree and criminal impersonation in the second degree, and sentencing her, as a second felony offender, to consecutive terms of imprisonment of three and one half to seven years on the first two forgery counts, and concurrent terms of three and one half to seven years on the remaining forgery counts, two to four years on the stolen property count, and six months on the criminal impersonation count, unanimously modified, on the law and the facts, to the extent of vacating the conviction and sentence for forgery under count one of the indictment, and otherwise affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of criminal impersonation and the forgery of *281four stolen checks was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). There being no real question of authenticity or genuineness regarding the signature on the identification card entered into evidence, the trial court did not abuse its discretion in overruling defendant’s belated objection to the official document initially received into evidence without objection (People v Parsons, 55 NY2d 858). However, while defendant’s use of the credit card in question was sufficiently established beginning approximately two months following the theft of that card, the People presented no direct evidence that defendant stole the complainant’s pocketbook containing the credit card, or that defendant forged the signature on the car rental agreement that is the subject of count one of the indictment. Thus, the conviction on that count is against the weight of the evidence (People v Bleakley, supra).
We perceive no abuse of discretion in the sentence imposed upon the surviving counts. Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Williams, JJ.